DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive. 
Applicant states that the title of the invention has been amended in order to address the objection to the specification (p. 7, 2nd paragraph).
In reply, the Examiner points out that the title was amended to add “computer program product”, and that is still not descriptive of the invention.  Numerous patents have a computer program product, so this is not descriptive of this particular invention.  The title must be descriptive of this particular invention.  Thus, the objection to the specification is maintained.
Applicant argues that there is only one kind of pixel buffer object recited in amended Claim 1, and the claimed pixel buffer object is used for being stored into a pixel buffer object queue, after the read pixel data is written into the pixel buffer object.  In contrast to Claim 1, there are two kinds of pixel buffer objects (PBOs) in Sandgren (see citation below), wherein PBO1 is used for updating a texture object, and PBO2 is used for uploading data.  Fig. 11 of Sandgren discloses that the roles of PBO1 and PBO2 are exchanged every time, while there is only one kind of pixel buffer object in amended Claim 1.  Thus, Sandgren does not disclose creating a pixel buffer object newly and storing the written pixel buffer object into a pixel buffer object queue.  Maurer (US 20080204598A1) and Gokhale (US 20190045217A1), alone or in combination, do not cure the deficiencies of Sandgren (p. 8, 2nd-3rd
In reply, the Examiner points out that Claim 1 does not recite “creating only one pixel buffer object”.  Thus, Claim 1 is not limited to only one kind of pixel buffer object.  Sandgren teaches creating a pixel buffer object newly (1.  Generate a PBO on the GPU using glGenBuffers, p. 17, line 1).  Sandgren describes “2. Bind PBO to unpack buffer target. 3. Allocate buffer space on GPU according to data size using glBufferData. 4. Map PBO to CPU memory denying GPU access for now.  glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer. 6. Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again” (p. 17, lines 2-7).  Fig. 8 on p. 18 shows that frames from the CPU are written into the PBO.  Thus, Sandgren teaches reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (4. Map PBO to CPU memory denying GPU access for now.  glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer, p. 17, lines 4-6), and writing the read pixel data into the newly created pixel buffer object (5. Copy data from CPU to GPU using pointer from glMapBuffer. 6.  Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again, p. 17, lines 6-7, Fig. 8 on p. 18 shows that frames from the CPU are written into the PBO).  Maurer is used to teach that frames are transferred from the source into a pixel buffer queue, and the pixel buffer queue transfers the frames to the graphics hardware (Fig. 3 shows the source outputs to the video CODEC, which outputs to the frame input queue, which outputs to the graphics hardware, video frame is preferably pulled from the front of the input queue and the video processing algorithms running on processors, to modify the RGBA data, [0025]).  Since Sandgren teaches reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (source), and writing the read pixel data into the newly 
Applicant argues that there are two kinds of frame buffers in amended Claim 1, one is corresponding to a central processing unit and the other is corresponding to a graphics processing unit.  In contrast to Claim 1, there is only one kind of buffer in Sandgren.  Sandgren does not disclose a frame buffer corresponding to a graphics processing unit or generating a texture image according to the pixel data written into the frame buffer corresponding to a graphics processing unit.  Maurer, Gokhale, and Fisher (US006480200B1), alone or in combination, do not cure the deficiencies of Sandgren (p. 9, 1st-3rd paragraphs).
In reply, the Examiner points out that Sandgren describes “4. Map PBO to CPU memory” (p. 17, line 4).  Since the PBO is stored in CPU memory, this means that the PBO is stored in a frame buffer corresponding a CPU.  Sandgren describes “3. Allocate buffer space on GPU…glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer” (p. 17, lines 3-6).  Thus, Sandgren teaches the buffer space on the GPU.  Sandgren describes “3. Allocate buffer space on GPU…glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer. 6. Unmap PBO .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-3, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandgren (see citation below), Maurer (US 20080204598A1), Gokhale (US 20190045217A1), and Fisher (US006480200B1).
14.	As per Claim 1, Sandgren teaches a pixel buffer object (PBO) (p. 16, 2nd paragraph).  During transfer n the CPU copies information to PBO 1.  During the same frame the GPU copies data from PBO 2 to a texture object.  When time comes for transfer n + 1, the roles of PBO 1 and PBO 2 are exchanged.  PBO 1 is used to update a texture object and PBO 2 used for uploading data (p. 20, 1st paragraph).  Thus, Sandgren teaches a method for processing a video frame, comprising:  receiving a video frame set (frame n, frame n+1, etc.); selecting a video frame (frame n) from the video frame set (p. 20, 1st paragraph).  Sandgren teaches performing following processing:  creating a pixel buffer object newly (1.  Generate a PBO on the GPU using glGenBuffers, p. 17, line 1); reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit, and writing the read pixel data into the newly created pixel buffer object (2.  Bind PBO to unpack buffer target, 3.  Allocate buffer space on GPU according to data size using glBufferData, 4.  Map PBO to CPU memory denying GPU access for now.  glMapBuffer returns a pointer to a place in GPU memory where the PBO resides, 5.  Copy data from CPU to GPU using pointer from glMapBuffer, 6.  Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again, 7.  Transfer data from buffer to a texture target, 8.  Unbind the PBO to allow for normal operation again, p. 17, lines 2-9, Fig. 8 on p. 18 shows that frames from the CPU are written into the PBO).  Sandgren describes “2. Bind PBO to unpack buffer target. 3. Allocate buffer space on GPU according to data size using glBufferData. 4. Map PBO to CPU memory denying GPU access for now.  glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer. 6. Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again” (p. 17, lines 2-7).  Fig. 8 on p. 18 shows that frames from the CPU are written into the PBO.  Thus, Sandgren teaches reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (4. Map PBO to CPU memory denying GPU access for now.  glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer, p. 17, lines 4-6), and writing the read pixel data into the newly created pixel buffer object (5. Copy data from CPU to GPU using pointer from glMapBuffer. 6.  Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again, p. 17, lines 6-7, Fig. 8 on p. 18 shows that frames from the CPU are written into the PBO).  Sandgren describes “4. Map PBO to CPU memory” (p. 17, line 4).  Since the PBO is stored in CPU memory, this means that the PBO is stored in a frame buffer corresponding a CPU.  Sandgren describes “3. Allocate buffer space on GPU…glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer” (p. 17, lines 3-6).  Thus, Sandgren teaches the buffer space on the GPU.  Sandgren describes “3. Allocate buffer space on GPU…glMapBuffer returns a pointer to a place in GPU memory where the PBO resides. 5. Copy data from CPU to GPU using pointer from glMapBuffer. 6. Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again. 7. Transfer data from buffer to a texture target” (p. 17, lines 3-8).  
However, Sandgren does not teach storing the written pixel buffer object into a pixel buffer object queue.  However, Maurer teaches that frames are transferred from the source into a pixel buffer queue, and the pixel buffer queue transfers the frames to the graphics hardware (Fig. 3 shows the source outputs to the video CODEC, which outputs to the frame input queue, which outputs to the graphics hardware, video frame is preferably pulled from the front of the input queue and the video processing algorithms running on processors, to modify the RGBA data, [0025]).  Since Sandgren teaches reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (source), and writing the read pixel data into the newly created pixel buffer object, and transferring the written pixel buffer object to the GPU (p. 17, lines 2-9, Fig. 8 on p. 18 shows reading pixel data from the CPU (source), and writing the read pixel data into the pixel buffer object, and transferring the written pixel buffer object to the texture in the GPU), this teaching from Maurer of the pixel buffer queue can be implemented into the device of Sandgren so that reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (source), and writing the read pixel data into the newly created pixel buffer object; and storing the written pixel buffer object into a pixel buffer object queue; and the pixel buffer object queue transfers the data to the GPU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren to include storing the written pixel buffer object into a pixel buffer object queue as suggested by Maurer.  It is well-known in the art that a queue is needed in order to process the frames in the correct order. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren and Maurer to include determining whether an unselected video frame is present in the video frame set; storing the video frame set in response to determining no unselected video frame being present in the video frame set because Gokhale suggests that this is needed to ensure that all the frames in the video frame set are processed [0271, 0278, 0346, 0071] (Fig. 22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren, Maurer, and Gokhale so that the pixel data was written into the frame buffer corresponding to the graphics processing unit as suggested by Fisher.  It is well-known in the art that the pixel data needs to be written into a frame buffer in order for the pixel data to be retrieved for further processing or to be displayed.
15.	As per Claim 2, Sandgren and Maurer do not expressly teach further comprising:  re-selecting, in response to determining the unselected video frame being present in the video frame set, the unselected video frame from the video frame set, and continuing performing the processing.  However, Gokhale teaches at operation 2214 (more frames), process 2200 repeats until all the frames of a video sequence have been processed [0278] (Fig. 22).  Thus, at operation 2214, if it is determined that there are more frames, then that means that there are unselected video frames present in the video frame set, so then process 220 repeats and it re-selects the unselected video frame from the video frame set and continues performing the processing.  Thus, Gokahale teaches further comprising:  re-selecting, in response to determining the unselected video frame being present in the video frame set, the unselected video frame from the video 
16.	As per Claim 3, Sandgren, Maurer, and Gokhale are relied upon for the teachings as discussed above relative to Claim 1.  Sandgren teaches reading pixel data from the selected pixel buffer object; writing the read pixel data into a texture corresponding to the graphics processing unit (6.  Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again, 7.  Transfer data from buffer to a texture target, p. 17, lines 7-8; Fig. 8 on p. 18 shows reading pixel data from the PBO and writing the read pixel data into a texture in the GPU memory).
	However, Sandgren does not teach selecting a pixel buffer object from the pixel buffer object queue according to an order of the pixel buffer object queue; and deleting the selected pixel buffer object from the pixel buffer object queue.  However, Maurer teaches selecting a video frame from the pixel buffer queue according to an order of the pixel buffer queue; reading pixel data from the selected video frame; transferring the read pixel data to the graphics processing unit (a video frame is preferably pulled from the front of the input queue and the video processing algorithms running on processors to modify the RGBA data, [0025], Fig. 3 shows the frame input queue transfers pixel data to the graphics processing unit).  It would be obvious to one of ordinary skill in the art that after data is output from a queue, that data is deleted from the queue.  Thus, Maurer teaches deleting the selected video frame from the pixel buffer queue.  Since Sandgren teaches reading pixel data from the selected pixel buffer object; writing the read pixel data into a texture corresponding to the graphics processing unit (p. 17, lines 7-8; Fig. 8 on p. 18), this teaching of the pixel buffer queue from Maurer can be implemented into the device of Sandgren so that it selects a pixel buffer object from the pixel buffer object queue according to an order of the pixel buffer object queue; reading pixel data 
	However, Sandgren, Maurer, and Gokhale do not expressly teach writing the read pixel data into a frame buffer corresponding to the graphics processing unit.  However, Fisher teaches a DMA operation to load the texture into frame buffer 56 (col. 6, lines 23-25).  Since Sandgren shows in Fig. 8 on p. 18 that a DMA operation loads the texture, and writing the read pixel data into a texture corresponding to a graphics processing unit (p. 17, lines 7-8; Fig. 8 on p. 18), this teaching from Fisher of the frame buffer can be implemented into the device of Sandgren so that it writes the read pixel data into a frame buffer corresponding to the graphics processing unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren, Maurer, and Gokhale to include writing the read pixel data into a frame buffer corresponding to the graphics processing unit as suggested by Fisher.  It is well-known in the art that the pixel data needs to be written into a frame buffer in order for the pixel data to be retrieved for further processing or to be displayed.
17.	As per Claim 7, Claim 7 is similar in scope to Claim 1, except that Claim 7 is directed to an apparatus, comprising:  at least one processor; and a memory storing instructions, the instructions, when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising the method of Claim 1.  Sandgren teaches an apparatus, comprising:  at least one processor; the instructions, when executed by the at least one processor, causing the at least one processor to perform operations of the method (image processing in Imint’s software is partly done using the CPU and partly using the GPU, p. 9, 2nd paragraph).
digital video processing apparatus, and software stored on a computer-readable medium, [0012]).  Thus, Claim 7 is rejected under the same rationale as Claim 1 along with this additional teaching from Maurer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren to include a memory storing the instructions as suggested by Maurer.  It is well-known in the art that the instructions are stored in a memory in order for the processor to be able to retrieve the instructions from the memory to process the instructions.
18.	As per Claims 8-9, these claims are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
19.	As per Claim 13, Claim 13 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
Allowable Subject Matter
20.	Claims 5, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of Record
	Julius Sandgren, “Transfer time reduction of data transfers between CPU and GPU,” July 2013, Teknisk-naturvetenskaplig fakultet UTH-enheten, p. 9, 16-18, 20, http://www.teknat.uu.se/student.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






JH
/JONI HSU/Primary Examiner, Art Unit 2611